Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered July 10, 1997, convicting him of rape in the first degree (three counts), sodomy in the first degree (four counts), and attempted sodomy in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Where conflicting expert testimony is presented, the question whether the defendant suffered from a mental disease or defect at the time of the commission of the crime is for the fact finder, who may accept or reject the opinion of any expert (see, People v Esmail, 260 AD2d 396; People v Bergamini, 223 AD2d 548, 549). In this case, the Trial Judge clearly accepted the testimony of the People’s expert that the defendant, despite his mental illness, knew and appreciated the consequences of his actions at the time of the crime, and knew that his actions were wrong (see, People v Esmail, supra; People v Lombard, 258 AD2d 476). As we discern no serious flaw in the testimony of the People’s expert, the Trial Judge’s finding of sanity will not be disturbed (see, People v Lombard, supra; People v Bernstein, 255 AD2d 388; People v Bergamini, supra). Accordingly, the finding of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.